Title: To James Madison from Elias Vanderhorst, 2 March 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol March 2d. 1802.
					
					The preceding are Copies of my last Letters to you of the 12th. & 13th. Ulto. since which I have not had the pleasure of hearing from you, nor has any thing worth communicating occurred in the interval. Enclosed are four Letters which I have recd. for you from Mr. King, as also a few News-Papers & the latest London Price Current, to which I beg leave to refer you for what is passing in this quarter of a Public Nature. I have the Honor to be with the greatest deference, Sir, Your most Obed & most Hble. Servt.
					
						Elias Vander Horst Jr
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
